AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 20, 2009 REGISTRATION NO. 333-156357 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COMMONWEALTH INCOME & GROWTH FUND VII, LP (Exact name of registrant as specified in governing instruments) PENNSYLVANIA 26-3733264 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification Number) Brandywine Office Park, 2 Christy Drive, Suite 200, Chadds Ford, Pennsylvania 19317
